SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-K/A (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 REVOLUTIONS MEDICAL CORPORATON (Name of Registrant in its Charter) (formerly known as Maxxon, Inc.) Nevada 0-28629 73-1526138 (State or other jurisdictionof incorporation or organization) (SEC File Number) (I.R.S. EmployerIdentification
